Citation Nr: 9905780	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-27 119 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for chest pain.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
contused coccyx.

4.  Entitlement to service connection for fractured right 
foot as proximately due to or the result of disability from 
contused coccyx.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from January to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for depression, chest pain, and fractured foot, and 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for contused coccyx.

The record contains a number of statements from the veteran 
which, construed liberally, appear to be a claim for 
secondary service connection for injuries she sustained in an 
automobile accident in 1992.  She has asserted that her 
disability from contused coccyx caused numbness in her legs 
and feet which interfered with the proper operation of the 
vehicle she was driving.  The issue of secondary service 
connection for injuries sustained in the 1992 motor vehicle 
accident, including a low back injury, has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for contused coccyx and entitlement to service 
connection for right foot fracture are the subjects of the 
REMAND section of this decision.

FINDINGS OF FACT

1.  By a rating decision in July 1997, of which the veteran 
was informed by letter dated July 30, 1997, the RO determined 
that no new and material evidence had been submitted to 
reopen a claim for service connection for contused coccyx, 
and denied entitlement to service connection for fractured 
right foot, depression, and chest pain.

2.  The veteran filed a notice of disagreement (NOD) with the 
July 1997 rating decision in August 1997.

3.  The RO issued a statement of the case (SOC) as to all 
issues adjudicated in the July 1997 rating decision on 
September 15, 1997.

4.  In her VA Form 9, received by the RO on September 26, 
1997, the veteran discussed only the disorders involving her 
coccyx and right foot.

5.  The record contains no documents filed within one year 
after the notice of the July 1997 rating decision in which 
the veteran alleged specific error of law or fact concerning 
the denial of service connection for depression and chest 
pain.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the claims of entitlement to service connection for 
depression and chest pain.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a letter dated July 30, 1997, the RO informed the veteran 
of its July 1997 rating decision, in part of which it denied 
entitlement to service connection for depression and chest 
pain.  The veteran filed a NOD in August 1997 indicating her 
disagreement with that rating decision, and the RO issued a 
SOC as to all issues adjudicated in the July 1997 rating 
decision on September 15, 1997.  In her VA Form 9, received 
by the RO on September 26, 1997, the veteran discussed only 
the disorders involving her back, legs, and right foot.  No 
others documents were submitted by the veteran or her 
representative within the year after the notice of the rating 
decision which alleged specific error of law or fact 
concerning the RO's denial of service connection for 
depression and chest pain.

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West1 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In a letter dated January 6, 1999, the Board informed the 
appellant that the substantive appeal received in September 
1997 did not allege specific errors of law or fact with 
respect to the issues of entitlement to service connection 
for depression and chest pain.  The Board informed the 
appellant that pursuant to 38 C.F.R. § 20.203 she was given 
60 days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments in 
support of his appeal of those issues.  No response was 
received from either the appellant or her representative.

To summarize, with respect to the issues of entitlement to 
service connection for depression and chest pain, the Board 
finds that no adequate substantive appeal has been timely 
filed.  Accordingly, the Board lacks jurisdiction regarding 
the aforesaid issues.  The appeals with respect to those 
issues are dismissed.


ORDER

The appeals concerning the RO's denial of entitlement to 
service connection for depression and chest pain are 
dismissed.


REMAND

In January 1999, the Board received copies of medical records 
directly from the appellant.  Although many of such records 
are duplicates of records previously considered by the RO, 
some of such records, including hospital records generated in 
December 1996 after the veteran sustained a fracture of a 
bone in her foot allegedly as a result of her back giving 
way, have not been previously considered by the agency of 
original jurisdiction.  As the veteran did not waive the RO's 
consideration of this evidence, the Board refers it to the RO 
pursuant to 38 C.F.R. § 20.1304(c) (1998).  The Board notes 
that the record does not contain notification of 
certification of the appeal and transfer of the claims 
folder, nor does it indicate that the appellant was notified 
of the provisions of 38 C.F.R. § 20.1304(a) concerning the 
submission of additional evidence more than 90 days after 
such notification.

The record also contains a decision of an administrative law 
judge concerning an award of disability benefits administered 
by the Social Security Administration.  The decision cites 
records generated in connection with treatment by several 
private physicians, including treatment by an orthopedic 
surgeon during the period from May 6, 1992 to August 24, 
1992.  Also cited were records of VA outpatient treatment.  
Another physician expressed an opinion that the veteran's 
chronic cervical and lumbar pain was secondary to cervical 
and lumbar strain, post automobile accident, with chronic 
depression, chronic hypertensive cardiovascular disease, and 
possible fibromyalgia.  The Board is of the opinion that the 
entire record upon which the administrative law judge's 
decision was based may be probative of the issues which 
remain before the Board.  Although the United States Court of 
Veterans Appeals (Court) had cast the Department's duty to 
obtain such records in terms of its duty, under 38 U.S.C.A. 
§ 5107(a) (West 1991), to assist claimants who had submitted 
a well-grounded claim, see e.g., Martin v. Brown, 4 Vet. 
App. 136 (1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), in Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996), the Court referred to obtaining these 
records in terms of the Department's "obligation to review a 
thorough and complete record", under which "VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
low back disability and/or right foot 
disability.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently in the 
claims folder and associate them with the 
claims folder.

2.  The RO should secure copies of 
records of the veteran's VA outpatient 
treatment at the Mobile Outpatient 
Clinic.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

4.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
contused coccyx, as well as the claim of 
entitlement to service connection for 
fracture right foot.  If the decision on 
either issue remains adverse, the RO 
should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and provide a 
reasonable opportunity to reply.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

